Case 3:18-cv-01929-VLB Document 38-13 Filed 09/16/19 Page 1 of 4




                  EXHIBIT K
      Case 3:18-cv-01929-VLB Document 38-13 Filed 09/16/19 Page 2 of 4




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT

KEZLYN MENDEZ                                  CIVIL NO. 3:18-CV-1929(VLB)

      V.                                 .

MULLIGAN, ET AL.                         :     SEPTEMBER 16, 2019

                        DECLARATION OF JOSE RIVERA

      The undersigned hereby deposes and says:

1.    I am over the age of eighteen years and I believe in the obligations of an

      oath.

2.    The foregoing statement is based upon my personal knowledge.

3.    I started my employment with the Department of Correction in January of

      1999 as a Correction Officer.

4.    In September of 2007, I was promoted to Lieutenant. Then, I was promoted

      again in May of 2014 to Captain.

5.    In July of 2016, I was transferred to MacDougall Walker Correctional

      Institution as assigned as the Intelligence Coordinator.

6.    I remained at MacDougall Vilalkor Correctional Institution until August of

      2019.

7.    I am familiar with inmate Kezlyn Mendez #329751.

8.    I was not involved with the incident that occurred on October 14, 2017 that

      resulted in Mendez being placed within the restrictive housing unit.   See

      Exh. F.

9.    I never made the comments that the plaintiff has attributed to me.

10.   I did not discuss the plaintiff's employment with Mendez or anyone else.
      Case 3:18-cv-01929-VLB Document 38-13 Filed 09/16/19 Page 3 of 4




11.   I did not transfer the plaintiff to a different correctional facility.

12.   I have no recollection of telling the plaintiff that he would be transferring to

      another facility.

13.   It would not be unusual for me to inform an inmate that they will move to

      another facility and review the process with them.

14.   I was not involved with the plaintiffs placement in the restrictive housing

      unit or transfer from MacDougall Walker Correctional Institution.

15.   My interaction with inmate Mendez never resulted in the issuance of a

      disciplinary report.

16.   I have no knowledge of inappropriate or retaliatory conduct by Correctional

      Food Service Supervisor 2 Rossi towards the plaintiff.




                                             2
      Case 3:18-cv-01929-VLB Document 38-13 Filed 09/16/19 Page 4 of 4




                                 DECLARATION

      I, Jose Rivera, pursuant to Conn. Gen. Stat. §1-24a and 28 U.S.C. §1746,

declare under the pains and penalties of perjury that the foregoing is true and

accurate to the best of my knowledge and belief.

      44                                                       C///C AV?
     . e Rivera                                             Date




                                        3
